DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         DEVON D. FRANKLIN,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-1918

                               [August 9, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Gary L. Sweet, Judge;
L.T. Case Nos. 2009CF001679 A and 2009CF003966 A.

   Devon D. Franklin, Carrabelle, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN, and FORST, JJ., concur.


                           *          *           *

   Not final until disposition of timely filed motion for rehearing.